                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                       CIVIL ACTION NO. 3:18-CV-00197-RJC-DSC


                BRUCE RHYNE AND                                   )
                JANICE RHYNE,                                     )
                                                                  )
                                    Plaintiffs,                   )
                                                                  )                   ORDER
                v.                                                )
                                                                  )
                UNITED STATES STEEL                               )
                CORPORATION et. al.                               )
                                                                  )
                                   Defendants.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Philip H. Lo]” (document #269) filed August 20, 2020. For the reasons set forth

              therein, the Motion will be granted


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Robert J. Conrad, Jr.


                          SO ORDERED.


Signed: August 21, 2020




                     Case 3:18-cv-00197-RJC-DSC Document 272 Filed 08/21/20 Page 1 of 1
